Exhibit 10.13(b)

 

FIRST AMENDMENT TO THE
ATLANTIC SOUTHEAST AIRLINES, INC.

INVESTMENT SAVINGS PLAN

 

THIS FIRST AMENDMENT is made on May       , 2002, by Atlantic Southeast
Airlines, Inc., a corporation duly organized and existing under the laws of the
State of Georgia (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, the Company maintains the Atlantic Southeast Airlines, Inc. Investment
Savings Plan (the “Plan”), which was originally established by indenture
effective as of January 1, 1989, and last amended and restated by indenture on
February 26, 2002;

 

WHEREAS, Section 13.01 of the Plan permits the Company’s Board of Directors to
amend the Plan from time to time; and

 

WHEREAS, the Company desires to amend the Plan to correct inadvertent
scrivener’s errors.

 

NOW, THEREFORE, the Plan is hereby amended as follows:

 

1.             Effective as of October 1, 2000, by deleting the existing
Section 1.16(b) and substituting therefor the following:

 

“(b)         for the period beginning October 1, 2000,

 

(i)            with respect to contributions of Deferral Amounts pursuant to
Section 3.1 and contributions of Rollover Amounts pursuant to Section 3.4, the
completion of a ninety-consecutive-day period beginning on the date on which the
Employee first performs an Hour of Service upon his employment or reemployment
with the Plan Sponsor; and

 

(ii)           with respect to contributions by a Plan Sponsor pursuant to
Section 3.2, a twelve-consecutive-month period during which the Employee
completes no less than 1,000 Hours of Service beginning on the date on which the
Employee first performs an Hour of Service upon his employment or reemployment
with a Plan Sponsor or, in the event the Employee fails to complete 1,000 Hours
of Service in that twelve-consecutive-month period, any Plan Year thereafter
during which the Employee completes no less than 1,000 Hours of Service,
including the Plan Year in which includes the first anniversary of the date the
Employee first performs an Hour of Service upon his employment or reemployment.”

 

2.             Effective as of January 1, 1997, by deleting the existing
schedule in Section 4.1(b)(ii) related to the allocation of matching
contributions and the paragraph immediately following such schedule and
substituting therefor the following:

 

--------------------------------------------------------------------------------


 

“Completed
Years of Service

 

Percentage

 

Less than 2

 

20

%

2

 

30

%

3

 

40

%

4 or more but less than 7

 

50

%

7 or more

 

75

%

 

For purposes of this Section, “Completed Years of Service” means the number of
full years from the Employee’s date of hire to the date as of which the matching
contribution is being allocated pursuant to this Section.”

 

Except as specifically amended hereby, the Plan shall remain in full force and
effect as prior to this First Amendment.

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed as of the day and year first above written.

 

 

 

 

 

 

 

ATLANTIC SOUTHEAST AIRLINES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/

 

 

 

 

 

 

 

 

 

 

 

 

Title:

VP Human Resources

 

2

--------------------------------------------------------------------------------